Biedzell, J.
(dissenting). I dissent. This is a civil action originally started for the purpose of securing a partition, but upon the subsequent discovery of some facts indicating that one of the defendants, Louise G. Knight, had not procured a final decree of .divorce from her former husband, Bonfoey, an amended complaint was filed, asking, first, that the decree of the county court finding her entitled to a distributive share of the estate of Suel H. Knight be vacated and set aside on account of the mistake; and, second, that the property be partitioned among the heirs according to their respective interests as alleged in the complaint. The majority of this court holds that the action seeking relief from the judgment of the county court on the grround of mistake is a collateral attack on the judgment, and, apparently, the holding is based upon the fact that additional relief in the shape of partition is asked for. It may be observed, too, that while the majority deny the relief sought from the judgment of the county court on the sole ground that it is linked with a prayer for partition, the judgment of this court directs a partition to be had according to the same final decree of distribution. Whether or not it is intended that this decision shall be res judicata as to the right of the parties hereto to bring a wholly independent action in the district court to set aside the decree of the county court on the ground of mistake does not appear in th'e opinion. It is singular that the complaint in this action is dismissed, in so far as it purports to state a ground for relief from the judgment of the county court, on the technical ground that there is linked with it a prayer for *91partition, and yet the opinion directs that the partition proceed according to a decree which the chancellor knows may subsequently turn out to be wrong, and one from which relief may yet have to be given in a separate action. Or can it be that the majority intend to entirely dispose of the alleged right to vacate the decree of the county court on the purely technical and procedural ground that it was erroneously linked with a prayer for partition ? I can scarcely believe that a result so far at variance with modern, liberal, common-sense code procedure was intended. The question, however, is clearly left open by the majority opinion. I dissent principally from the method adopted by the majority in thus disposing of this appeal, and also from the holding on the procedural question made controlling.
The majority, having disposed of this case on what seems to me to be a procedural technicality, have found it unnecessary to discuss the merits of the issues raised by the pleadings and presented on the record relative to the personal status of Louise G. Knight, as the widow of S. H. Knight, and the propriety of granting relief from the decree of distribution entered in the county court upon the ground of the mistake made, if any, in relation to such status. I am disposed to determine the case on the merits of the issues presented; but since the majority of the court is not so disposed, it is obvious that an expression of an individual opinion on the merits of the case is unnecessary and beside the point which is thus made controlling.
The complaint purports to state a cause of action for relief from the final decree of distribution, according to which the majority opinion has directed distribution to be made. Section 8809, Compiled Laws of 1913, provides that an action to set aside a decree directing or confirming a sale or otherwise disposing of the property of any estate may be instituted and maintained at any time within three years of the discovery of fraud or other ground upon which the action is based. The complaint in the action characterizes it as an action to set aside a decree on the ground of mistake. This court held in Fischer v. Dolwig, 29 N. D. 561, 151 N. W. 431, 39 N. D. 161, 166 N. W. 793, that this section authorized proceedings in the nature of equitable actions to vacate or set aside judgments of the county courts on equitable grounds after the time had expired for the correction of errors by motion or appeal. It has also held that the county court had no such equitable juris*92diction. Reichert v. Reichert, 41 N. D. 253, 170 N. W. 621. It is elementary in Code procedure that, so far as pleading is concerned at any rate, there are no distinctions observed between actions at law and suits in equity, and that all forms of action, both at law and in equity, are abolished. Comp. Laws 1913, § 7355. It is equally elementary that all causes of action, whether legal or equitable, which arise out of the same transaction or transactions connected with the same subject of action, may be joined. Comp. Laws 1913, § 7466. The majority has clearly treated as the subject of the action the property sought to be divided, and has ordered a partition. But yet it holds in effect that there is a misjoinder of causes resulting from the statement of another transaction, namely, the decree of distribution, which affects that subject. Furthermore, this action is of the character denominated equitable, and it is axiomatic that when equity acquires jurisdiction for one purpose it will retain jurisdiction for every purpose required to administer complete relief between the parties. So far as my researches go, I am unable to find any instance where, in an equitable suit, one party, who has set forth in his bill or complaint all his grounds for relief touching a given subject-matter, has been directed to start an independent action, also in equity and affecting the same parties, for the purpose of obtaining part of the relief asked in that action, instead of being allowed to pursue it in the one in which it is already included. Lost motion of this character certainly sins against simplified procedure, and invites repetitions of Jarndyce v. Jarndyce.
. The principle according to which complete relief is administered in an action is especially applicable where partition is asked for, because in such a proceeding it is important that when the partition is awarded it will result in placing each party in possession of his own proper share. “Hence,” says Cyc. quoting from Freeman, Cotenancy & Partition, § 505, “when a suit for partition is in a court of equity or in a court authorized to proceed with powers as ample as those exercised by courts of equity, it may be employed to adjust all the equities existing between the parties and arising out of their relation to the property to be divided.” 30 Cyc. 230. Or, as is said in Pomeroy, 6 Pom. Eq. Jur. § 717: “It is characteristic of equity in matters of partition that not only does it afford a more advantageous and adequate relief than is obtainable at law, but it also takes into consideration the various and, diverse equities of the respective parties growing out of their ownership *93of property in common, and adjusts and disposes of them upon broad principles of fairness and equality. This incidental relief extends only to such equities as arise out of the relation of the parties to the joint property, but this may include the disposition of matters preliminary to filial partition and to the management of the property pending the partition proceedings. Thus, a deed or devise may be construed, or a mortgage reformed and foreclosed and the manner of its payment be prescribed, or deeds may be corrected and conveyances ordered.” See also Ulman v. Iaeger, 67 Ned. 980-985. Under the majority opinion in this case, the preliminary equity to have the decree of distribution vacated or set aside may not be disposed of, and an exception is made to this wholesome rule.
But, says the majority, this proceeding constitutes collateral attack on the judgment of the county court. But they indicate that if that portion of the complaint which asks for partition be stricken out so that it would stand as a mere complaint in an action to vacate, seeking but the single relief, it would not be collateral. The term “collateral attack” is certainly one to conjure with. I cannot understand by what process of logic or reasoning an attack which, when singly stated, is direct, becomes collateral by the circumstance of having an added prayer for consequential relief attached to it. To further test the conclusion of the majority, suppose the action to partition had been brought by Louise G-. Knight ( ?), the heirs of S. H. Knight being made defendants, and an answer alleging the mistake embodied in the final decree of distribution had been interposed by the heirs. This, certainly, on the assumption that the mistake is one authorizing relief, would constitute an equitable reason for denying the plaintiff the relief sought in the complaint. But yet, under the majority holding, the court would be powerless to entertain it because of the magic that would make the statement of such equitable circumstances in an answer in a partition suit a collateral attack upon the judgment. The court would thus be driven by the irresistible logic of its conclusions in this case, not only to deny relief to the defendants according to the equitable circumstances stated in the answer, but it would also be compelled to decree a partition in favor of the plaintiff. Can it be possible that equitable procedure has degenerated to the extent that it renders the court helpless to arrest the *94entry of a decree which it knows from facts formally pleaded may turn out to be erroneous and inequitable ?
The-authorities cited by the majority do not support the conclusion. An examination of them discloses that they are cases where it was attempted to impeach a judgment by facts dehors the record and without pleading such facts as constituting a cause for interfering with it. The case of Shane v. Peoples, 25 N. D. 188, 141 N. W. 737, is cited. The complaint in that case was before the court on demurrer, and the primary holding is that the complaint' is vulnerable; that it is lacking in equity. In what is said subsequently it must be borne in mind that the court was dealing with facts insufficient in equity to constitute a ground for relief from the judgment. Reference to the briefs in that case shows that counsel for the appellants conceded that if the proceedings for the sale of real estate in probate court be regarded as proceedings in rem, they were out of court. The court decided that the proceedings were in rem. In view of the pleading and counsels’ concession, there was only left to the plaintiff a collateral attack on what was apparently a valid judgment. Of course this could avail them nothing. The briefs further disclose that the action was brought long after the three-year limitation provided for in § 8809, Compiled Laws of 1913, had run. But I bring to the aid of the majority the case of Kavanagh v. Hamilton, 53 Colo. 157, 125 Pac. 512, Ann. Oas. 1914B, 76, which is an authority apparently in point in support of the majority opinion. It will be noticed that one of the principal contentions in the case was that the judgment of the county court was void. It also appears that the judgment which was attacked had stood for over fourteen years, so that the court’s conclusion that the judgment was being attacked collaterally would probably have been the same had the court considered the attack as being direct.
Van Elect, in his work on Collateral Attack, § 3, says: “A collateral attack on a judicial proceeding is an attempt to avoid, defeat, or evade it, or to deny its force and effect in some manner not provided by law. . . . When a judicial order, judgment, or proceeding is offered in evidence in another proceeding, an objection thereto on account of ju- ■ dicial errors is a collateral attack. Eamiliar instances are where a person relies on a judgment as a justification for a trespass . . . or to show his right or title in . . . ejectment, trespass to try title, or *95suit to quiet title. That the objection to the judgment for judicial errors in such cases is a collateral attack, the cases all agree.”
The essence of this definition is that any attack in some manner not authorized by law is collateral. Judgments may be attacked on account of errors committed in prior proceedings, the usual course of correcting such being by motion for a new trial, appeal, or writ of error. These are not only direct methods of attacking judgments upon these grounds, but they are practically exclusive. Judgments may also be-attacked when equity requires that they should not be enforced because of the existence of facts which bring the matter within equitable cognizance, and which render their enforcement inequitable. This is direct attack upon equitable grounds, such as is contemplated in § 8809. Fischer v. Dolwig, 29 N. D. 561, 151 N. W. 431, 39 N. D. 161, 166 N. W. 793. The case of Bergin v. Haight, 99 Cal. 52, 33 Pac. 760, affords a good illustration of a direct attack upon a judgment of a probate court in an equitable action to quiet title. The court said (page 55) : “It is claimed by appellant that this is a collateral attack upon the orders of the probate court, and that since the record of the proceedings shows that the court had acquired jurisdiction, and that the proceedings were upon their face regular, the order confirming the sale cannot be thus attacked. It is true the court did acquire jurisdiction to administer upon the estate, and to order and confirm the sale of the property; but it does not follow therefrom that this is a collateral attack. The attack is a direct attack upon the sale, on the ground of fraud, and as such is authorized by law. Yan Fleet, Collateral Attack, pp. 4, 5, 15, and authorities cited. It is not every species of fraud, however, which may be the basis of an action to vacate an order or judgment. To be actionable, as stated by our chief justice in Pico v. Cohn, 91 Cal. 129, 13 L.R.A. 336, 25 Am. St. Rep. 159, 25 Pac. 970, 27 Pac. 537, it must be a ‘fraud extrinsic or collateral to the questions examined and determined in the action. . . .’ ”
Before the attack can be considered collateral it must, wdthin all the authorities, be an unauthorized attack; that is, one recognized as lawful. It frequently happens that one against whom a judgment is entered in a given court has cause to have the judgment vacated. The customary mode of vacating a judgment is by application to the court in -which the judgment is entered, setting forth the grounds recognized *96as being sufficient for that purpose. Manifestly if an attempt were made in some other court, even a court possessing equitable powers, to vacate a judgment upon grounds which should be presented to the-court possessing inherent power over its own judgments, the application would be properly ignored. Not so much because it would constitute collateral attack as because it would intrench upon the inherent power of a court to vacate its own judgments upon proper showing, and because this is the simple and expeditious remedy for that purpose. See Rowe v. Silbaugh, 96 Wash. 138, L.R.A.1918D, 466, 164 Pac. 923. Thus, in an action in the superior court of a certain county to quiet title against a sheriff’s deed executed in pursuance of a judgment rendered in the same court, it was held that the attack was sufficiently direct. Krutz v. Isaacs, 25 Wash. 566, 66 Pac. 141. It was also held that the complete relief could be granted; but in an action to remove cloud caused by the issuance of a deed by the sheriff of another county based on a judgment of the latter county, it was held that the attack upon the judgment was not authorized because the action was not instituted in the court of the county where the judgment was obtained. Had it been instituted there, it was stated that complete relief could have been administered in the one action. Rowe v. Silbaugh, supra. The point of these decisions is that it is not the character of the action, in connection with which relief from the judgment is asked, that determines whether or not the attack on the judgment is collateral, but it is rather the consideration as to whether the court in which the application is made can properly assume control over the judgment, to the extent of granting the relief sought. In the instant case, it is manifest that no court other than the court in which this action was brought can exercise the equitable jurisdiction necessary to determine the right to set aside the judgment. If, therefore, the suitors which the majority send forth without relief are ever to be relieved from the county court decree, they must turn about, retrace their steps, and apply to the same court from which they have just been sent. See also Lewis v. Mauerman, 35 Wash. 156, 76 Pac. 737.
From what has been said it is not to be assumed that the writer of this opinion entertains views opposed to giving full force and effect to judgments regularly entered by courts possessing the requisite jurisdiction. His views on this subject, as expressed in Fischer v. Dolwig, *9739 N. D. 161, 166 N. W. 797, have undergone no change. The sound policy in this regard has perhaps never been better expressed than bvJustice Baldwin in the ease of Voorhees v. Jackson, 10 Pet. 449, 473, 9 L. ed. 490-499: “The errors of the court, however apparent, can be examined only by an appellate power; and by the laws of every country a time is fixed for such examination, whether in rendering judgment, issuing execution, or enforcing it by process of sale or imprisonment. No rule can be more reasonable than that the person who complains of an injury done him should avail himself of his legal rights in a reasonable time, or that that time should be limited by law. This has wisely been done by acts of limitations on writs of errors and appeals; if that time elapses, common justice requires that what a defendant cannot do directly in the mode pointed out by law, he shall not be permitted to do collaterally, by evasion. A judgment or execution irreversible by a superior court cannot be declared a nullity by any authority of law. ... If, after its rendition, it is declared void for any matter which can be assigned for error only on a writ of error or appeal, then such court not only usurps the jurisdiction of an appellate court, but collaterally nullifies what such court is prohibited by express statute law from even reversing. If the principle once prevails that any proceeding of a court of competent jurisdiction can be declared to be a nullity by any court after a writ of error or appeal is barred by limitation, every county court or justice of the peace in the Union may exercise the same right, from which our own judgments or process would not be exempted.”
The writer is in full accord with the views above expressed, but thev do not apply to a situation in which the statute law of the state recognizes the right of parties affected by a decree of the county court to bring an action to set aside the same upon equitable grounds within a limited time. This is a remedy given in addition to appeal and is as direct as the appeal itself would be, and at the-same time more comprehensive than an ordinary appeal (see O’Barr v. Sanders, 113 Ark. 449, 169 S. W. 249) because not limited to errors appearing on the record.
Wholly aside from the question of collateral attack, the decision is erroneous for the reason that the procedural question is not here for decision. It is undisputed that the complaint alleges the facts relied *98upon to set aside the decree of distribution. In the answer filed to the amended complaint the defendant Louise G. Knight pleaded a reliance upon the decree of divorce granted in the state of California and the obligation of the courts of this state to give the judgment force and effect under article 4, § 1, of the Federal Constitution; and it was alleged that, as the widow of S. H. Knight, she was entitled to the distributive share assigned to her by the decree of distribution. The only objection to the testimony offered in proof of the allegations of the amended complaint was that it was incompetent, irrelevant, and immaterial, and did not prove or tend to prove any of the issues in the case, and also that it was inadmissible under the pleadings. It is clear that the pleadings framed an issue as to a mistake in the entry of the decree of distribution, on account of which relief was sought, in addition to the allegations showing a right to partition the property. If there was a misjoinder of causes of action, the complaint was susceptible to attack by demurrer under § 7442, Compiled Laws of 1913. Had the demurrer been sustained, plaintiffs would have had the opportunity to strike from the complaint either the allegations supporting the cause for relief from the final decree and the accompanying prayer of relief, or the allegations respecting partition. Or they could have appealed from the order sustaining the demurrer, and obtained a final decision on the procedural question, before proceeding with the merits of the case. Furthermore, had counsel for the defendant Louise G. Knight, upon tho trial, conceived the complaint to be multifarious, the question might have been presented to the trial court by a motion that the plaintiffs be required to elect upon which equitable cause of action they would proceed. The complaint, it is clear, purports to state as complete a cause of action for relief from the decree of distribution as it does for partition, and if the question of misjoinder or multifariousness is not raised in the court below, it certainly should not be made the basis of a reversal on appeal after a trial on the merits. It is unnecessary to cite authority in support of a proposition so elementary as this.
For the foregoing reasons I respectfully dissent from the majority opinion. I regard it as the manifest duty of this court to decide the case on the merits of the issues presented by the pleadings and in the record. ... -